Citation Nr: 0822085	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  08-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease, status post defibrillator implant, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran had active military service from November 1945 to 
September 1947.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In his February 2008 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board.  But the veteran's representative 
subsequently apprised the Board in June 2008 that the veteran 
was withdrawing his hearing request.  38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

1.  In an unappealed November 2006 decision, the Board denied 
the veteran's petition to reopen his claim for service 
connection for coronary artery disease, status post 
defibrillator implant.

2.  The evidence added to the record since that November 2006 
decision, when viewed by itself or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The Board's November 2006 decision that denied the 
veteran's petition to reopen his previously denied claim for 
service connection for coronary artery disease, status post 
defibrillator implant, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will obtain and assist the claimant in obtaining; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007)

Here, before initially adjudicating his claim (actually, the 
petition to reopen his claim) in the October 2007 decision at 
issue, the RO sent the veteran a VCAA notice letter in 
September 2007 discussing the preliminary requirement of new 
and material evidence to reopen his claim since the Board 
already had considered - and denied, his claim in November 
2006 and he had not appealed that earlier decision.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (indicating the VCAA 
notice must apprise the veteran of the specific reasons his 
claim was previously denied, not just of the requirements for 
establishing his underlying entitlement to service 
connection).  See, too, VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).  That September 2007 letter also apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence and of the downstream disability rating 
and effective date elements of his claim, as required by 
Dingess.  So he received the required VCAA notice.

Duty to Assist

With regards to the duty to assist, the claims file contains 
the veteran's service medical records (SMRs).  Also on file 
for consideration are the reports of his evaluation and 
treatment since service at VA and private facilities.  
Additionally, correspondence from the Defense Nuclear Agency 
and the Defense Threat Reduction Agency is of record.  
Internet texts have been submitted, as well, along with 
personal statements from the veteran and his representative.  
There is no indication there is additional evidence that 
needs to be obtained.  To the contrary, the veteran indicated 
on his September 2007 VCAA notice response form that he had 
no other information or evidence to give VA to substantiate 
his claim.  He therefore asked VA to decide his claim as soon 
as possible.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in exhaustive detail, all of the evidence of 
record. - especially since the Board only relatively 
recently considered this very same claim in November 2006.  
Indeed, the Federal Circuit Court has held that the Board 
must review the entire record, but does not have to discuss 
each and every piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence, where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, concerning the claim.

Whether there is New and Material Evidence to Reopen the 
Claim

The RO first considered, and denied, the veteran's claim for 
service connection for coronary artery disease, status post 
myocardial infarction and defibrillator implant, in March 
2002.  He did not appeal that decision and it, therefore, 
became final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103, etc.  A subsequent June 2005 RO decision denied his 
petition to reopen this claim, concluding there was not new 
and material evidence to permit doing this.  And although he 
appealed that more recent RO decision, the Board's November 
2006 decision also denied his request to reopen this claim.  
Moreover, since he did not appeal the Board's decision, it, 
too, is final and binding on him based on the evidence then 
of record and subsumes the RO's decision.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 20.1100, 20.1104.



Under the revised version of 38 C.F.R. § 3.156 for petitions 
to reopen, as here, filed on or after August 29, 2001, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  And lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); 38 U.S.C.A. § 5103A.

In determining whether there is new and material evidence to 
reopen the claim, the Board need only look to the evidence 
submitted since the last final disallowance of the claim - 
regardless of the specific basis of that prior denial.  Evans 
v. Brown, 9 Vet. App. 273, 283 (1996).  So, here, the Board's 
November 2006 decision marks the starting point since it is 
the last final denial of the claim.

The evidence of record at the time of that last final denial 
in November 2006 included the veteran's service medical 
records.  But these records failed to indicate any complaints 
or treatment referable to a heart disorder.

The post-service medical and other records considered in the 
Board's November 2006 decision showed the veteran had 
received treatment for heart problems beginning in 1979.  A 
record from St. Michael Hospital showed a diagnosis of 
cardiac arrhythmia with secondary syncope precipitated by 
exertion, and angina pectoris.  That report also noted 
atherosclerotic heart disease with previously stable angina 
pectoris.

Also of record at the time of the Board's last final denial 
of the claim in November 2006 were clinical reports from the 
Southern Clinic dated from 1991 to 2001 reflecting continued 
care for cardiac complaints.  During the interim was a 
VA examination in March 1995 resulting in diagnoses of 
arteriosclerotic heart disease with coronary sclerosis and 
impaired coronary artery circulation with anginal syndrome.  
Also diagnosed was postoperative status removal of a thyroid 
adenoma with necessary thyroid supplement given.

Still other evidence of record in November 2006 were 
treatment records dated in February 1998 from Baptist Medical 
Center noting left ventricular dysfunction and three-vessel 
coronary artery disease.  A coronary artery bypass graft was 
performed.  Additionally, a cardioverter defibrillator was 
implanted during that hospital stay.

The remaining evidence of record in November 2006 consisted 
of letters to the veteran from the Defense Nuclear Agency.  
This correspondence, along with personnel records, showed he 
had participated in the nuclear detonation tests in the 
Bikini Atoll known as Operation Crossroads.  These records 
included copies of his identification badge during Operation 
Crossroads, as well as a November 2005 letter from the 
Defense Threat Reduction Agency also confirming his 
participation in that program.  As well, there were ionizing 
radiation exposure dose estimates for July 29, 1946, 
concerning the veteran.  He also provided additional 
statements further detailing his role in Operation 
Crossroads.

After considering this evidence, the Board's November 2006 
decision denied the veteran's request to reopen his claim 
because this evidence failed to establish that his heart 
disability was a radiogenic disease of the type contemplated 
by the applicable statutes and VA regulations and since there 
was no evidence otherwise suggesting that his currently 
diagnosed heart disease was incurred during his military 
service.

The evidence added to the record since that November 2006 
decision includes a statement from the veteran and a 
previously submitted private medical treatment record from 
St. Michael Hospital in January 1979 indicating a diagnosis 
of cardiac arrhythmia with secondary syncope precipitated by 
exertion, and angina pectoris.  That report also noted 
atherosclerotic heart disease with previously stable angina 
pectoris.

Since, as mentioned, the Board already has considered this 
private medical record when previously denying the veteran's 
petition to reopen his claim in November 2006, resubmitting 
this very same record is not new evidence.

The veteran's personal statement was not previously submitted 
to agency decision makers.  But his statement does not add 
any new argument or evidence to his claim; instead, it merely 
reiterates the arguments he has previously made, including 
before the Board denied his petition to reopen his claim in 
November 2006.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Hickson 
v. West, 11 Vet. App. 374, 378 (1998).  And even if he was 
not repeating arguments already considered, so making new 
allegations, they still would be insufficient to reopen his 
claim because, in Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."  He simply is unqualified, no matter how 
sincere his personal belief, to etiologically link his heart 
disease to his military service, including in particular to 
exposure to ionizing radiation.

As such, these submissions do not support the veteran's 
contention that his coronary artery disease, status post 
defibrillator implant, was incurred in service, specifically, 
as the result of radiation exposure.

Again, material evidence is that which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Here, however, the evidence submitted after November 2006 
relates only to facts previously established.  These facts 
were before the Board at the time of the last final November 
2006 denial.  Indeed, the basis of the prior denial was the 
absence of evidence showing the veteran had a radiogenic 
disease or that his coronary artery disease was otherwise 
related to his military service, again, in particular 
exposure to ionizing radiation.  Nothing has since changed; 
he still does not have this supporting evidence.  Therefore, 
in the absence of new and material evidence, his claim cannot 
be reopened.  38 C.F.R. § 3.156(a).

Furthermore, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
coronary artery disease, status post defibrillator implant, 
to include as due to radiation exposure, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


